Citation Nr: 0705579	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  94-40 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disability.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.  He also had National Guard service from January 1957 
to July 1959.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision that denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a left eye disability, and from a 
February 1997 rating decision that granted an increased 
rating, to 10 percent, for the veteran's service-connected 
bilateral pes planus.  In June 1999, the Board remanded the 
case to the RO so that the veteran could be scheduled for a 
hearing.  In May 2001, the veteran testified at a hearing at 
the New York RO before the undersigned Veterans Law Judge.  
In November 2001, the Board remanded the issues on appeal to 
the RO for further development.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for an eye disability was found not to be reopened with the 
submission of new and material evidence and was denied in 
October 1990.  The veteran was notified of this decision and 
his appellate rights, but he did not initiate an appeal with 
respect to this issue.

2.  The evidence received since October 1990 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran does not have a left eye disability 
attributable to service.

4.  The veteran's service-connected bilateral pes planus has 
been productive of pain on manipulation and use of the feet 
and no other significant symptoms.

CONCLUSIONS OF LAW

1.  The October 1990 RO decision that denied the claim of 
entitlement to service connection for an eye disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the final October 1990 RO 
determination in regard to the claim of entitlement to 
service connection for an eye disability is new and material, 
and this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  A left eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the 1992 and 1997 decisions preceded the enactment of the 
VCAA.  Thereafter, the RO did furnish VCAA notice to the 
veteran regarding the issues on appeal in various letters, 
including in March 2001, November 2001 and October 2004.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decisions from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in March 2001, November 2001 and 
October 2004, as well as the August 1993 and February 1997 
statements of the case, and the various supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In the letters above, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the appellant to send copies of any relevant 
evidence he had in his possession and that he could also get 
any relevant records himself and send them to VA.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and affording the veteran examinations during 
the appeal period.  The Board notes that there are missing 
records from the veteran's National Guard service from 
January 1957 to July 1959 which could be relevant to his 
claim.  However, the claims file documents numerous attempts 
by the RO over the years to retrieve these records, but to no 
avail.  In July 2004, the National Personnel Record Center 
informed the RO that these records could not be found.  
Accordingly, the Board finds that it has complied with its 
duty to assist in regard to these records.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.156 (2006).  Additionally, the 
appellant was provided with the opportunity to testify at 
hearings which he attended on several occasions, with the 
most recent hearing conducted by the undersigned Veterans Law 
Judge at the RO in May 2001.  The appellant has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Left Eye Disability

Facts

The veteran's service medical records include a preinduction 
examination showing a normal clinical evaluation of the eyes 
and vision of 20/20 bilaterally.  These records also show 
that the veteran was treated in April 1954 for simple 
conjunctivitis of three days duration.  He was given an eye 
patch, was prescribed Bactracin, and sent back to duty the 
following day.  In June 1954, he was seen for fever of 
undetermined origin and a diagnosis was established of acute 
tonsillitis.  The veteran received intermittent treatment for 
tonsillitis and pharyngitis until January 1955 when a 
tonsillectomy was performed.  Examination at discharge showed 
a normal clinical evaluation of the eyes and vision of 20/20 
bilaterally.  

A VA hospital summary shows that the veteran was hospitalized 
from April 29, 1958, to May 1, 1958, with a chief complaint 
of a painful left eye of 16 to 17 months duration.  It is 
noted that the veteran developed pain in the left eye in 
September 1956 and was subsequently involved in an automobile 
accident which he claims worsened this condition.  He 
reported receiving treatment since the last part of 1956.  
Visual acuity in the veteran's right eye was 20/20 and was 
20/200 in the left eye correctable to 20/70.  The physician 
stated that this was felt to be of long duration and probably 
associated with mild iritis causing anterior chamber 
activity.  He rendered an interim diagnosis of keratitis, 
unknown etiology.  These records show that the veteran was 
discharged untreated and unimproved.  No operative procedures 
were performed.

At a hearing at the RO in June 1962, the veteran testified 
that he had eye trouble off and on from sometime in 1953 and 
that in September 1956 he was involved in a motor vehicle 
accident.  He said that sometime after that he was treated by 
a Dr. Fischer.  

The veteran submitted three photographs of himself which he 
said were taken while he was on active duty.  In two of the 
three pictures he had his eyes closed.  In one of these 
pictures, another serviceman also had his eyes closed.  He 
submitted these photographs as proof that he had eye problems 
in service.  

The Bronx Eye and Ear Infirmary informed VA in a June 1962 
letter that the veteran had been seen with history of injury 
to the left eye.  His vision was noted to be 20/20 in both 
the left and right eyes.  Diagnosis was reported as keratitis 
of the left eye involving epithelium and superficial 
Bowman's.  The record notes that the veteran was given 
medication, returned in September 1956 and was given more 
medication, and had not returned since.

Private medical records from Manhattan Eye, Ear and Throat 
Hospital dated in June 1962 show that the veteran had 
initially been hospitalized in October 1959, although the 
reason for the hospitalization is not noted.  This record 
states that the veteran had been seen at the corneal clinic 
there and treated for the past four or five months for a 
corneal ulcer.  It is further noted that the veteran did not 
tolerate the corneal lens and was admitted for surgery 
consisting of lamellar graft O.S. 5mm.

The Bronx Eye and Ear Infirmary informed VA in a December 
1962 letter that the veteran had first been seen in the Eye 
Clinic in September 1958.

VA examination findings in February 1982 revealed 20/200 
vision in the veteran's left eye that was corrected to 20/80.  
He was diagnosed as having post corneal transplant in the 
left eye and early pannus.  

In an October 1990 rating decision, the RO continued to deny 
the veteran's application to reopen a claim of entitlement to 
service connection for a left eye disability on the basis 
that no new and material evidence had been submitted.

A May 1991 VA examination report states that the veteran was 
presently following up at the eye clinic for opacity left 
cornea.  The examiner stated that the veteran's records 
should be obtained or that an eye examination should be 
scheduled.  The veteran was diagnosed as having opacity left 
cornea.  

In June 1992, the RO received a notarized statement from M.C. 
who stated that he drove and picked the veteran up after 
having surgery at the Manhattan Eye and Ear Hospital.  He did 
not include the date of the surgery.  

At a hearing at the RO before a hearing review officer in 
December 1993, the veteran testified that he experienced eye 
pain in service and there were times when he couldn't look up 
into the sun due to pain.  He also testified that his eyes 
used to tear and he would have something running from the 
corner of his eye.  He recalled having gone to sick call 
maybe four or five times for his eyes.  He also recalled 
having a lot of fevers in Korea and said he had no idea if 
they affected his eye since he was not a doctor.  He also 
testified as to having continuing problems with fevers and 
his eye while performing service with the National Guard.  He 
added that he underwent a corneal transplant at Manhattan Eye 
and Ear facility and that he lost about 80 to 90 percent of 
his eyesight in the left eye following the surgery.  

VA outpatient records from the cornea clinic in 1993 and 1994 
contain the veteran's history of "PK" in 1955 with poor 
outcome secondary to infection.  These records also note that 
the veteran had opacification of cornea in the left eye.  A 
"PK" is a penetrating keratoplasty defined as [a transplant 
of a section of full-thickness cornea; Dorland's Illustrated 
Medical Dictionary, 879 (28th edition, 1994)].  A March 1994 
outpatient record notes that the veteran had poor visual 
acuity secondary to astigmatism.  A November 1994 record 
shows that contact lenses were being ordered for the veteran.

In statements dated in November 1994 and December 1995, a 
certified social worker from a VA PTSD clinic stated that the 
veteran lost vision in his left eye due to a virus and high 
fevers in service.  

VA outpatient records from the cornea clinic show that the 
veteran was seen for his eye problems in 1995 and 1996.  An 
April 1996 record contains an impression of irregular 
astigmatism in the left eye secondary to penetrating 
keratoplasty.  The veteran's vision was recorded as 20/200 -
1.  

VA progress notes dated in May 1996 shows that the veteran 
was seen by visual impairment services.

In July 1996, the RO received a copy of an award letter from 
the Social Security Administration awarding the veteran 
disability benefits beginning April 1993.  The basis of the 
award is not stated.  

Also in July 1996, the RO received a statement from the 
veteran explaining that the Kingsbridge VAMC was searching 
its archives for records that would provide "1 year 
presumptive for an eye condition due to the high fevers and 
irritation in service."

In August 1996, the RO received a statement from the 
veteran's brother, M.C., who said that in mid 1955 he took 
his brother to various medical facilities for treatment of 
his eye and was present when the veteran had eye transplant 
surgery.  

On file is a November 1997 VA medical record from a physician 
stating that the veteran had finger counting visual acuity in 
his left eye.  The physician went on to state that the 
decreased vision was secondary to a scarred, opaque cornea.  
He reported that the veteran underwent a penetrating 
keratoplasty, or corneal transplant, previously without 
success.  He also noted that some of the poor vision in the 
left eye was felt to be caused by an irregular corneal 
surface which when compensated for by a rigid contact lens, 
permitted visual acuity of 20/60 on exam in March 1994.  He 
further noted that the veteran was unable to tolerate wearing 
the contact lens due to eye irritation.  He explained that 
without successful contact lens wear or a repeat transplant 
the veteran's vision in the left eye would not improve.  

In September 1999, the RO received a letter from the New York 
City Transit Authority explaining that the veteran had been 
disqualified for consideration for a temporary position as a 
Structure Maintainer-Group B due to his eye disability 
causing loss of depth perception.  

The record contains an October 1999 "To Whom It May 
Concern" letter from a VA physician stating that the 
veteran's records that he brought with him documented a 
corneal ulcer in the left eye on examination in 1958.  He 
also stated that an April 1954 record notes a simple 
conjunctivitis treated with Bacitracin ointment and an eye 
patch.  He further relayed that the documented exam in May 
1958 stated that the veteran had a calcific plaque with 
neovascularization of the cornea across the visual access and 
that it was noted to be a process of long duration and 
probably associated with mild iritis.  He went on to state 
that there was no other documentation evaluating the etiology 
of the corneal ulcer or assumed anterior chamber iritis.  He 
said that per the veteran, he underwent a corneal transplant 
40 years earlier.    

Morning reports from the veteran's unit in service were 
received in March 2000 showing that the veteran had been 
hospitalized in March 1954, April 1954, July 1954, August 
1954 and January 1955.  The reason for these hospitalizations 
is not noted.  

During a hearing at the RO in March 2000, the veteran 
testified that doctors, including VA doctors, have in some 
way related his high fevers in service to his corneal 
condition of the eye.  Regarding flat feet, the veteran said 
that he wears special shoes that help him walk some distance, 
but if he stays on his feet too long, he has to elevate his 
feet.   

A computerized printout of VA clinic visits by the veteran in 
2000 show that he had two scheduled ophthalmology visits 
scheduled in March 2000, but canceled both appointments.  

At a Board hearing in May 2001, the veteran testified that 
after his release from active duty service in 1955, he had a 
follow up appointment for his left eye at the Bronx VA 
Hospital.  He said he was also seeing a private physician at 
that time by the name of Dr. Fischer and that his eye was 
hemorrhaging and he underwent a corneal transplant.  He said 
the corneal transplant unfortunately didn't work out and left 
him blind in the left eye.  He stated that the transplant 
took place at the Manhattan Eye and Ear facility and occurred 
somewhere in the fifties.  He remarked that he had tried to 
get Dr. Fisher's records, but had no luck with this.  He said 
his inservice problems with his left eye involved pain and 
sensitivity to light.  He said that while serving in Hawaii, 
he underwent a tonsillectomy and some other surgery, though 
he didn't know what was done.  

In June 2001, the veteran submitted to the Board VA 
outpatient records showing treatment for his eyes for the 
period from May 1996 to February 2001.  Some of these records 
note a history of PK in 1955.  

In May 2006, the veteran's claims file was reviewed by a 
Veterans Health Administration (VHA) physician who relayed 
the veteran's history as including an inservice diagnosis of 
conjunctivitis in April 1954 and a tonsillectomy in 1955 with 
no ophthalmic examination documenting any eye injury or 
disability.  He also noted that the veteran had visual acuity 
of 20/20 in both eyes at separation.  Postservice, the VHA 
reviewer noted that the veteran was hospitalized in May 1958 
for eye pain, was subsequently followed closely at the Bronx 
Eye in the infirmary where he was diagnosed as having 
superficial keratitis, and was later followed at the 
Manhattan Eye Infirmary in June 1962 and underwent a corneal 
lamellar transplant.  

The VHA reviewer opined that there was a less than 50% or 
unlikely association between the corneal ulcer and the 
veteran's active duty eye findings.  He said that it was 
unlikely that being 20/20 upon discharge that there were any 
signs of active keratitis.  He also stated that possible 
causes for the ulcer were possible herpetic or possible 
infectious in etiology.  He noted that there was no 
association of exposure to any agent or any signs of active 
keratitis during the veteran's active duty term from the 
period from 1953 to 1955, which would account for his visual 
loss.  He said the onset of corneal injury to the corneal 
ulcer to the left eye occurred once again four years after 
the veteran's separation from service.  He reiterated that he 
found no evidence to support the claim that there were any 
signs of active keratitis during the veteran's active duty 
period from 1953 to 1955.

New and Material Evidence

The RO originally denied the veteran's claim for service 
connection for a left eye disability in April 1962 and denied 
subsequent applications to reopen this claim.  The last such 
denial, that the veteran did not appeal and which is final, 
was rendered in October 1990.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.1103.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received 
since the last final decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Evans v. West, 12 Vet. App. 22 (1998).

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2006)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

The Board emphasis that, to constitute new and material 
evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA to 
alter its decision. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence on file at the time of the adverse final 
decision in October 1990 included the veteran's service 
medical records showing a diagnosis of conjunctivitis in 
April 1954, and also showing that the veteran had a normal 
eye evaluation at his separation examination, in addition to 
vision of 20/20 bilaterally.   The evidence further included 
VA records showing that the veteran was hospitalized in April 
1958 for eye pain that he reported having for the past 16 to 
17 months, and containing a diagnosis of keratitis of unknown 
etiology.  According to this summary, the veteran was 
untreated and unimproved.  

Additional evidence included a June 1962 record from Bronx 
Eye and Ear Infirmary diagnosing the veteran as having 
keratitis of the left eye involving epithelium and 
superficial Bowman's and subsequently noting that the veteran 
had first been seen there in September 1958.  There was also 
a June 1962 record from the Manhattan Eye and Ear Hospital 
showing that the veteran had been hospitalized in October 
1959 and had received treatment for the prior 4 or 5 months 
for a corneal ulcer.  This record further notes that the 
veteran did not tolerate the corneal lens and was admitted 
for surgery in October 1959 for a lamellar graft O.S. 5mm.

In addition to the evidence noted above, there was also a 
February 1982 VA examination report on file that revealed 
20/200 vision in the veteran's left eye that was corrected to 
20/80, and diagnosed the veteran as having post corneal 
transplant in the left eye.  

Evidence submitted to the RO since the October 1990 decision 
includes voluminous VA outpatient treatment records, some of 
which note that the veteran underwent a penetrating 
keratoplasty in 1955 with poor outcome secondary to 
infection, and statements dated in November 1994 and December 
1995 from a certified VA social worker stating that the 
veteran lost vision in his left eye due to a virus and high 
fevers in service.  There is also an IME opinion that was 
rendered in May 2006.  

The Board finds that the evidence described above constitutes 
new and material evidence sufficient to reopen this claim.  
Specifically, the Board finds that this evidence, which 
includes a medical nexus opinion, was not before the RO in 
1990, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, new and material evidence has been submitted and the 
claim of service connection for a left eye disability is 
reopened.  See 38 C.F.R. § 3.156 (2001).

Bernard considerations

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the appellant in developing the facts necessary for 
the claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999).

With respect to this case, the appellant has had ample 
opportunity to present his case to the RO on a direct service 
connection basis and has been given the pertinent laws and 
regulations with respect to claims for service connection, 
including in the October 2004 VCAA letter.  Thus, there is no 
risk of prejudice to the veteran in adjudicating the merits 
of this claim without first directing or accomplishing any 
additional notification and/or development action.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection

The veteran's service medical records show that he was 
treated for conjunctivitis in April 1954.  He was given an 
eye patch at that time and was prescribed Bactracin.  He was 
also advised to return to duty the following day.  There are 
no other complaints or treatment regarding the veteran's eyes 
in his service medical records, and he was shown to have a 
normal clinical evaluation of his eyes at his separation 
examination in 1955, including vision of 20/20 bilaterally.  

The earliest postservice medical evidence of eye problems is 
a VA hospital record dated in April 1958.  However, this 
record does not relate the veteran's complaints of left eye 
pain to service, but rather notes that the veteran's eye pain 
was of 16 to 17 months duration and reporting an onset date 
of September 1956.  Thus, this places the onset of pain more 
than one year after the veteran's February 1955 service 
discharge.  Moreover, this record states that the veteran 
first sought medical attention in the last part of 1956, 
which again is more than one year after his service 
discharge.  There are no earlier records of postservice 
treatment. 

Notwithstanding what the veteran's service medical records 
show as outlined above, the veteran asserts that he underwent 
a corneal transplant in service and that his present vision 
problems are a result of that surgery.  However, contrary to 
the veteran's assertions, there is no evidence showing that 
the corneal transplant took place in service or that it was 
somehow related to the veteran's service.  While there are 
morning reports on file showing that the veteran was 
hospitalized on a few occasions in 1954 and once in 1955, 
these reports do not show the nature of the veteran's 
hospitalizations.  However, as previously noted, the veteran 
was found to have a normal clinical evaluation of his eyes at 
his separation examination, and his vision was 20/20 
bilaterally.  There is no indication at his separation 
examination of a history of left eye problems or surgery.  

Moreover, the Manhattan Eye, Ear and Throat Hospital 
submitted a record dated in June 1962 stating that the 
veteran underwent a lamellar graft O.S. 5mm during a 
hospitalization in October 1959.  There is no reason to doubt 
the accuracy of this statement.  Thus, while there are a 
number of VA outpatient records that note that the veteran 
underwent a penetrating keratoplasty in 1955, these records 
appear to be based solely on the veteran's report of history.  
Because these notations of history are essentially bare 
transcriptions of lay history, they are not competent medical 
evidence that the veteran's current left eye disability is 
related to his service.  See LeShore v. Brown, 8 Vet. App. 
406 (1995). 

The veteran also asserts that he had multiple fevers in 
service and that they are somehow related to his eye 
problems.  In this regard, he stated that he underwent a 
tonsillectomy in service due to multiple fevers at which time 
he complained about his eyes.  While there are a number of 
service medical records showing treatment for the veteran's 
throat problems and tonsillectomy in 1955, these records are 
devoid of any complaints or examination findings related to 
the eyes.  

The Board has considered statements dated in November 1994 
and December 1995 by a certified VA social worker from a PTSD 
clinic who stated that the veteran's loss of vision in his 
left eye is due to a virus and high fevers in service.  
However, this opinion, which was rendered by a social worker 
and not a physician, does not appear to be based on a review 
of the veteran's claims file nor is the opinion supported 
with any rationale.  

In contrast, there is the May 2006 IME opinion rendered by a 
physician who reviewed the veteran's claims file and opined 
that there was a less than 50% or unlikely association 
between the veteran's corneal ulcer and his active duty eye 
findings.  This examiner accurately relayed the findings as 
noted in the veteran's service medical records and also noted 
the pertinent postservice evidence to include the 1958 VA 
hospital summary and records dated in June 1962 from the 
Manhattan Eye, Ear and Throat Hospital and the Bronx Eye and 
Ear Infirmary.  He explained that there was no association of 
exposure to any agent or any signs of active keratitis during 
the veteran's active duty term from the period 1953 to 1955 
which would account for the veteran's visual loss.  

The veteran's representative argued in writing in August 2006 
that the IME examiner inaccurately stated that there were no 
eye-related findings until 1958.  He explained that it was 
inaccurate because of the veteran's report at a VA medical 
facility in May 1958 of eye pain for the past 16 to 17 
months.  However, a history of eye pain and actual eye 
findings are not the same thing.  Thus, the IME examiner's 
opinion with respect to the first eye findings, which are 
noted on the May 1958 VA hospital summary, is accurate.  

The veteran's representative also highlighted the fact that 
the IME examiner stated that a possible cause of the 
veteran's corneal ulcer was of a possible infectious etiology 
and proceeded to surmise that the infection could have begun 
in service.  However, the IME examiner did not support this 
possibility.  Rather, he opined that there was no sign of 
active keratitis during the veteran's active duty service and 
stated that the onset of the veteran's corneal injury to the 
corneal ulcer to the left eye did not occur until four years 
after service.  

While the Board in no way disputes the veteran's sincere 
belief that his left eye vision loss is related to fevers he 
had in service, his opinion in this regard, without a 
supportive opinion from a physician, does not constitute the 
requisite medical evidence necessary to establish service 
connection.  This is because the veteran is a layman and 
without medical training or expertise, he is not competent to 
render an opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board also emphasizes that a claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

In short, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and his left eye vision loss, and the 
only competent medical opinion on this point weighs against 
the claim.

Under these circumstances, the Board finds that the claim for 
service connection for a left eye disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107.

III.  Pes Planus

Facts

The veteran complained during a VA foot clinic visit in March 
1995 that he had had foot pain of several years that was 
progressively getting worse.  The pain was reportedly 
localized to the medial side of the ankle.  Findings were 
positive for tenderness.  The veteran was assessed as having 
post tibial tendonitis and was prescribed a shoe insert and 
full length schaphoid support.  

A November 1996 VA examination report shows that the veteran 
was last seen for his flat feet at the Manhattan VA two 
months earlier.  He complained of bilateral heel pain and 
tiredness as well as sharp bilateral toe pain.  He also 
reported being able to ambulate without assistive device up 
to two to three blocks.  On examination the veteran had 
normal ambulation without assistive device, but he was unable 
to heel walk bilaterally secondary to increased pain.  Right 
flat feet was noted as well as tenderness on palpation at the 
"medical" posterior heels bilaterally.  Range of motion and 
motor power were within full limits.  The veteran had a 
normal gait and was unable to rise on his heels secondary to 
increased pain.  There were no skin changes.  He was 
diagnosed as having bilateral pes planus.

In a February 1997 rating decision, the RO increased the 
veteran's rating for bilateral pes planus from 0 to 10 
percent disabling.  

There are voluminous VA outpatient treatment records on file 
from the late 1990s to 2000s.  These records are scant with 
respect to foot problems.  They do show that the veteran was 
seen in the podiatry clinic in August 1998 and September 1998 
after dropping a heavy object on his left big toe.  

The veteran underwent a VA examination for his feet in August 
2002.  He reported foot pain and intermittent stiffness and 
swelling.  He was noted to be able to ambulate with a 
straight cane up to .5 blocks before requiring rest.  He also 
reportedly wore orthopedic shoes.  On examination the veteran 
had pain with ambulation.  There was no evidence of abnormal 
weight bearing.  He had difficulty squatting and rising on 
his toes and heels.  There were no skin abnormalities or foot 
deformities.  Achilles tendon alignment was non-correctable 
by manipulation and somewhat tender.  Valgus was bilaterally 
moderate.  Hallux valgus was at 10 degrees on the right, 
overlapping the second toe.  X-rays revealed mild 
degenerative changes at bilateral navicular and bilateral de-
mineralization.  The veteran was diagnosed as having 
bilateral pes planus, osteoarthritis and osteoporosis.

During a VA examination in November 2003, the veteran 
complained of intermittent pain, stiffness and swelling in 
both feet.  He said he treated this condition with topical 
analgesics which provided some relief.  He reported that 
flare ups were precipitated by ambulation and that he used a 
cane and orthopedic shoes.  Range of motion revealed limited 
distal flexion to 10 degrees and limited plantar flexion to 
30 degrees.  There was pain with motion and tenderness was 
noted at the heels, bilaterally.  The examiner observed the 
veteran ambulating without assistive device slowly and that 
he took short, uneven steps.  There was no abnormal weight 
bearing or skin abnormalities.  The veteran was unable to 
rise on his toes and heels secondary to pain and instability.  
He had no foot deformities.  Bilateral Achilles tendons were 
midline.  Bilateral valgus was moderate.  X-rays of the right 
foot revealed fracture of the proximal phalange, fifth toe, 
and the left foot was within normal limits.  The veteran was 
diagnosed as having bilateral Achilles tendons lanus and 
fracture of the fifth toe, at least as likely as not after 
December 2002 injury.  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When assessing a 
claim for increased rating, the current level of disability 
is generally of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's bilateral foot disability is rated under 
Diagnostic Code 5276, pursuant to which pes planus is 
evaluated.  Under this code, a noncompensable (0 percent) 
rating is warranted for flatfoot that is mild, with symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
rating is warranted for moderate flatfoot, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  A 30 percent rating is warranted 
for bilateral pes planus that is severe, with objective 
evidence of marked deformity (pronation, abduction, etc), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo [A]chillis on manipulation that is not improved by 
orthopedic shoes or appliances.

Considering the applicable criteria in light of the pertinent 
evidence of record, the Board finds that the veteran's level 
of impairment resulting from his bilateral foot disorder is 
appropriately evaluated at 10 percent for moderate impairment 
under Code 5276.  

In this regard, VA examinations in August 2002 and February 
2003 revealed no evidence of deformity, let alone marked 
deformity, nor did they show indication of swelling on use or 
characteristic callosities.  Although the veteran reported 
intermittent foot stiffness and swelling, neither examination 
report evidenced swelling.  

The Board also notes that the VA outpatient treatment records 
likewise present no basis for any higher evaluation.  These 
records reflect very little complaints or treatment regarding 
the veteran's feet. 

Both the medical evidence and the veteran's statements 
reflect that the veteran's predominant symptom of his 
service-connected pes planus is foot pain. The veteran 
specifically has remarked that he is in pain and has trouble 
walking any distance without resting.  In this regard, the 
veteran's complaints and findings of foot pain have been duly 
noted and are properly reflected in the current 10 percent 
evaluation for overall moderate impairment reflective of pain 
on manipulation and use of the feet.  

Clearly, the Board has considered the veteran's complaints. 
However, in view of the examination findings and those noted 
in VA outpatient records, the Board finds that the medical 
evidence does not support the next higher, 30 percent, 
evaluation for severe impairment under Diagnostic Code 5276, 
the appropriate diagnostic code for evaluating his 
disability.

For the foregoing reasons, the Board must conclude that the 
claim for an increased rating must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left eye 
disability.  The claim is allowed to this extent.

Entitlement to service connection for a left eye disability 
is denied.  

A rating in excess of 10 percent for bilateral pes planus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


